Order entered November 18, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00667-CV

                       EVANGELINA REYES, Appellant

                                         V.

            JOSE TINAJERO, A BETTER PLACE LLC, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-02212

                                      ORDER

      Before the Court is appellant’s November 17, 2022 motion to extend time to

file her brief. We GRANT the motion and ORDER the brief be filed no later than

December 28, 2022. Because the brief was first due October 27, 2022, we caution

appellant that further extension requests will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE